Citation Nr: 1411415	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than January 1, 2007, for the grant of a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada; which granted TDIU, effective August 7, 2007.  

In May 2012, the Veteran did not report for the hearing he had requested before a Veterans' Law Judge (VLJ).  He has not shown good cause for his failure to report for this hearing or requested that another such hearing be scheduled.  Therefore, the Board finds that adjudication of the current appeal may go forward without scheduling the Veteran for another hearing.  38 C.F.R. § 20.704(d) (2013).

In December 2012, the Board assigned an effective date of January 1, 2007, for the grant of TDIU due to posttraumatic stress disorder (PTSD) which represented a partial grant of the benefits sought, as the award had been assigned effective from August 7, 2007.  The Veteran appealed the portion of the Board's December 2012 decision which denied entitlement to an effective date earlier than January 1, 2007, for this award to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a July 2013 Order from the Court granting a June 2013 Joint Motion for Remand (JMR), the Veteran's appeal has been remanded to the Board. 

A letter was sent to the Veteran and private attorney on November 18, 2013, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran and his private attorney have not since submitted additional evidence, and his claim has been returned to the Board.


FINDINGS OF FACT

1.  In a decision date stamped on July 27, 2007, the Board increased the assigned evaluation for PTSD from 50 percent to 70 percent, which was a partial grant of the benefits sought, and that decision was not appealed.  

2.  When VA received the Veteran's completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) on August 7, 2007, there was no pending claim, formal or informal, for entitlement to TDIU or an increased evaluation for a service-connected disability.  

3.  The Veteran's employment has been marginal, at most, from January 1, 2006, to the present.  

4.  The Veteran was unable to engage in substantially gainful employment since due to his service connected PTSD prior to August 7, 2006.  

5.  An ascertainable increase in the Veteran's PTSD, which led to his inability to engage in substantially gainful employment, occurred more than one year prior to VA's receipt of his claim for TDIU on August 7, 2007.


CONCLUSIONS OF LAW

1.  The July 2007 Board decision that partially granted the Veteran's claim for an increased evaluation for PTSD is final.  38 U.S.C.A. § 7104(b) (2007); 38 C.F.R. § 20.1100 (2007); currently 38 U.S.C.A. § 7104(b) (West 2013); 38 C.F.R. § 20.1100 (2013). 

2.  The criteria for an effective date earlier than January 1, 2007, for the grant of TDIU secondary to PTSD with chronic anxiety have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110(b)(2) (West 2002); 38 C.F.R. §§ 340, 341, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; and Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) the information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case the RO provided pre-adjudication VCAA notice on the claim for TDIU by an August 2007 letter from the RO.  Where, as here, the benefit sought has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  In other words, once the underlying claim has been granted, the filing of a notice of disagreement with the RO's decision regarding the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a claim for an earlier effective date, following the initial grant of VA compensation.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for VA's duty to assist, the RO obtained VA medical records and three copies of disability records from the Social Security Administration (SSA).  In addition, the Veteran was examined in November 2007 and July 2008, and the reports of these examinations are in the claims file.  The Board has reviewed these examinations and finds that they are sufficiently detailed to permit fair and equitable consideration of the merits of the issue presented; namely, an earlier effective date for the grant of TDIU.  The psychiatrist reviewed the Veteran's symptoms in detail and ascertained the Veteran's employment status each time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, this evidence is adequate for a decision in this matter.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required to comply with the duty to assist.  

TDIU

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment shall not be considered substantially gainful employment, and shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.  

Earlier Effective Dates

A decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The Board notes that a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13Vet. App. 449 (2000).

An exception to the general rule governing claims for increased compensation is contained in 38 U.S.C.A. § 5110(b)(2).  If the evidence demonstrates that the increase in disability occurred prior to the date of receipt of claim, the Department may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating is received within a year of the date that the increase occurred.  See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see also Thomas v. Principi, 16 Vet. App. 197 (2002).  An informal claim must be written, and it must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); see also Brannon v. West, 12 Vet. App. 32 (1998).  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155(a).  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); Servello v. Derwinski, 3 Vet. App. 196, 198- 200 (1992).

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. §3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2013).  

A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  A pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); see also Myers v. Principi, 16 Vet. App. 228 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  

Analysis

In a decision date stamped on July 27, 2007, the Board increased the evaluation for the Veteran's PTSD from 50 percent to 70 percent.  On August 7, 2007, the RO received from the Veteran a formal claim seeking TDIU, accompanied by a completed VA Form 8940.  That same month, the Veteran filed a claim for disability benefits from SSA.  On October 4, 2007, the Veteran was notified of an August 2007 rating decision in which the RO implemented the Board's partial allowance of his claim for an increased evaluation for PTSD; the 50 percent evaluation was increased to 70 percent, effective from November 5, 2004.  

In the February 2008 rating decision, the RO granted TDIU, effective from August 7, 2007 - the date that the RO received the Veteran's formal claim and VA Form 21-8940.  The Veteran expressed disagreement with the assigned effective date in a timely manner, and the current appeal ensued.  As noted in the Introduction, the Board partially granted the Veteran's claim for an earlier effective date for the grant of TDIU; an effective date of January 1, 2007, was assigned.  

In the June 2013 JMR, the parties agreed that a remand was necessary because, in the December 2012 decision, the Board did not discuss whether the Veteran's employment from January 1, 2006, to January 1, 2007, was "marginal" as per the poverty threshold for one person as established by the U.S. Department of Commerce, Bureau of the Census.  38 C.F.R. § 4.16.  The poverty threshold for a one person household was $10,590 in 2007; $10,294 in 2006; $9,973 in 2005; $9,645in 2004; and $9,393 in 2003.  Source: U.S. Department of Commerce, U.S. Census Bureau, Social, Economic, and Housing Statistics Division: Poverty.

In sum, the record reflects that the Veteran has met the schedular criteria for TDIU since November 5, 2004.  38 C.F.R. § 4.16(a).  Further, as noted by the parties in the June 2013 JMR, although the Veteran initially reported to SSA that he earned $47,750 in 2006 and 2007 as a sales and marketing associate, he later clarified that his actual earnings for 2006 and 2007 were $2,978.46 and $700, respectively.  These per annum totals, in the context of 2006 and 2007 figures, are below the poverty threshold for one person as established by the U.S. Department of Commerce, Bureau of the Census, as well as the substantial gain activity (SGA) levels as established by SSA.  Although the Veteran's private attorney asserted in a July 2012 statement that TDIU was warranted as of November 5, 2003, there is no indication, to include from the Veteran or his private attorney, that the Veteran was not engaged in substantially gainful employment prior to January 1, 2006.  

Further, the claims file is replete with statements from private and VA clinicians that the Veteran's PTSD adversely affected his employability since, at least, January 1, 2006.  As such, it appears that the Veteran met the criteria for a schedular TDIU since January 1, 2006.  

To the extent that the Veteran and his private attorney have contended that an effective date of January 1, 2006, should be assigned based on the SSA determination, the Court has emphasizes that it is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

In light of above, the questions before the Board are (1) whether there was an outstanding formal or informal TDIU claim at any time prior to January 1, 2007, and, if not, (2) was there an ascertainable increase in the disability at any time between August 7, 2006, (one year prior to VA's receipt of the Veteran's formal TDIU claim) and January 1, 2007 (the currently-assigned effective date for the grant of TDIU).  

Initially, the Board notes that there was no formal or informal TDIU claim prior to VA's receipt of the Veteran's statement and completed VA Form 21-8940 on August 7, 2007.  

In a treatment record dated in November 2004 a VA psychologist noted that the Veteran was working in sales and marketing, and added that the Veteran's performance had been deleteriously affected by his PTSD symptoms, including frequent panic attacks.  During a March 2005 QTC examination, the Veteran reported that he was self-employed as an independent contractor for sales and marketing, and that he had been since 1997.  In a treatment record dated in November 2005, the VA psychologist documented the Veteran as reporting that he had had three jobs in the last year due to difficulties from PTSD, and stated that the Veteran's prognosis for continued work was poor.  In May 2006, the VA psychologist noted that the Veteran was angry about his VA claim, and said that the Veteran's anger interfered with his working.  In June 2006 the Veteran was re-examined by the March 2005 QTC examiner, and he reported that he was not working and had not been able to hold a job for the past couple of years.  

This evidence shows that the Veteran's PTSD symptoms, chiefly irritability, were adversely affecting his work; however, the evaluation assigned for his PTSD contemplated interference with employment due to this disability.  To that extent, the Board's July 2007 decision adjudicating the matter of entitlement to an increased evaluation for PTSD is final from the stamped mailing date on the face of the decision (July 27, 2007) unless reconsideration is ordered by the Chairman, the decision is revised because of clear and unmistakable error (CUE), or a timely notice of appeal is received by the United States Court of Appeals for Veterans Claims (the Court).  38 C.F.R. § 20.1100 (2013).  The record does not reflect that the Chairman ordered reconsideration of the July 2007 Board decision, that the Veteran appealed the Board's July 2007 decision to the Court or that the Veteran alleged that the July 2007 Board decision contained CUE with sufficient particularity as per the Court's holding in Fugo v. Brown, 6 Vet. App. 40 (1993).  

Further, the records noting the negative affects of the Veteran's PTSD on his employment do not show that he intended to file a claim for TDIU or that he was unable to engage in substantially gainful employment due to his service-connected PTSD at that time.  Also, although the Veteran was hospitalized and underwent VA examinations with regard to his PTSD, the provisions of 38 C.F.R. § 3.157 cannot benefit the Veteran with regard to his claim for an earlier effective date for TDIU because such a claim had not been previously denied or allowed at the time of the hospitalizations or VA examinations.  

Further, the Board concludes that the Veteran cannot benefit from the exception of 38 U.S.C.A. § 5110(b)(2), providing that, if the evidence demonstrates that the increase in disability occurred prior to VA's receipt of the claim, the Department may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating is received within a year of the date that the increase occurred.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  This is so because, as noted above, the evidence shows that the Veteran participated in no more than "marginal" employment due to his PTSD and met the other criteria for TDIU since January 1, 2006.  Accordingly, for the exception of 38 U.S.C.A. § 5110(b)(2) to apply, the Veteran's TDIU claim would have to have been received by VA no later than January 1, 2007.  As recounted above, VA received the Veteran's TDIU claim on August 7, 2007, and, at that time, there was no outstanding TDIU claim, formal or informal.  Indeed, throughout the pendency of the appeal, both the Veteran and his private attorney have asserted that the criteria for TDIU were met no later than January 1, 2006.  

Based on the evidence showing that no TDIU claim, formal or informal, was received by VA prior to January 1, 2007, and that the evidence does not show an ascertainable increase in disability in the year prior to VA's receipt of the Veteran's TDIU claim on August 7, 2007, the criteria for an effective date earlier than January 1, 2007, for the grant of TDIU are not met.  There is no doubt to be resolved, and service connection is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier that January 1, 2007, for the grant of TDIU is denied.  



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


